Citation Nr: 0321601	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





REMAND

On November 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The Development Unit should contact 
the veteran and request that he submit a 
NA form 13055 (Request for Information 
Needed to Reconstruct Medical Data) with 
information as to any dates of in-service 
treatment for the claimed hearing loss 
and/or lung disorder.  With the 
information contained in the submitted NA 
form 13055, the Development Unit should 
request the National Personnel Records 
Center (NPRC) to perform all appropriate 
alternative searches for sources of 
records, including the veteran's 
personnel records, DA-20, medical 
records, and morning and sick reports, 
for the period(s) of time reported by the 
veteran.  Copies of any obtained records 
should be incorporated into the claims 
file.  If the alternative search for 
sources of records is unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder.  
Please note the April 28, 2003, letter to 
the veteran requesting the same 
information, as well as any subsequent 
replies.

2.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:

(a)  The veteran should be scheduled to 
undergo a VA audiological examination, to 
be followed by an examination by a VA 
otorhinolaryngologist.  If no hearing 
loss/problems is currently found, the 
examiners should so indicate.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examination.  The 
examiners should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed hearing 
problems.  Following an examination of 
the veteran and a review of his claims 
file, including all available medical 
records, the veteran's DD-214 reflecting 
a service specialty of aircraft 
maintenance specialist and the service 
medical examinations dated November 1978 
and March 1986, the examiners are 
requested to report the veteran's current 
hearing acuity measurements.  As well, 
the examiner's are requested to offer an 
opinion as to whether it is at least as 
likely as not that any ascertained 
hearing loss and/or tinnitus became 
manifest during service, is the result of 
noise exposure or acoustic trauma 
experienced during active service, and/or 
is otherwise related to service.  It is 
requested that the examiners reconcile 
any contradictory evidence regarding the 
etiology of the veteran's hearing 
loss/problems.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in written reports.

(b)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed lung disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
disorder.  Following an examination of 
the veteran and a review of his claims 
file, including all available service and 
post-service medical records, and the 
medical records from the Mountain Home VA 
Medical Center dated from 1999 to 2000 
showing the veteran has been variously 
diagnosed with dyspnea and early chronic 
obstructive lung disease, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current lung disorder 
is related to any in-service injury or 
event, became manifest during his active 
service, was incurred in or aggravated 
during his active service, and/or is 
otherwise related to his active service.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
lung disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





